Citation Nr: 1228137	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  10-32 090	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to the reinstatement of VA nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to December 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decisional letter of the VA RO and Pension Management Center in St. Paul, Minnesota that denied the Veteran's claim to reinstate VA nonservice-connected pension benefits.  Specifically, the Pension Management Center noted that the Veteran's VA nonservice-connected pension benefits had been previously terminated, effective October 1, 2007, because he provided conflicting information regarding his marital status and family income, and determined that in requesting to reinstate his VA nonservice-connected pension benefits, the Veteran continued to provide conflicting information regarding his marital status and family income.

In the Veteran's July 2010 VA Form 9, substantive appeal, he requested a Travel Board hearing.  Such a hearing was scheduled for May 9, 2011; however, in a statement received in May 2011, the Veteran indicated that he would not be able to attend that hearing and withdrew his request for a hearing.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  


FINDING OF FACT

In July 2012, the Board received notice that the Veteran died on July [redacted], 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


